Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “the first beamforming matrix” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 32.

                                                         Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No.10,728,798. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 21, see entire claim (see claim 1 of the patent 10,728,798 at col.9, line 53 to col.10, line 5).
   Regarding claim 22, see entire claim (see claim 2 of the patent 10,728,798 at col.10, lines 6-15).
   Regarding claim 23, see entire claim (see claim 3 of the patent 10,728,798 at col.10, lines 16-23). 
  Regarding claim 24, see entire claim (see claim 4 of the patent 10,728,798 at col.10, lines 24-30).
   Regarding claim 25, see entire claim (see claim 5 of the patent 10,728,798 at col.10, lines 31-35). 
  Regarding claim 26, see entire claim (see claim 6 of the patent 10,728,798 at col.10, lines 36-40).
   Regarding claim 27, see entire claim (see claim 7 of the patent 10,728,798 at col.10, lines 41-43).
   Regarding claim 28, see entire claim (see claim 8 of the patent 10,728,798 at col.10, lines 44-47).  
 Regarding claim 29, see entire claim (see claim 9 of the patent 10,728,798 at col.10, lines 48-51).

   Regarding claim 31, see entire claim (see claim 11 of the patent 10,728,798 at col.10, line 59 to col. 11, line 15).
   Regarding claim 32, see entire claim (see claim 12 of the patent 10,728,798 at col.11, lines 16-25).
   Regarding claim 33, see entire claim (see claim 13 of the patent 10,728,798 at col.11, lines 26-33).
   Regarding claim 34, see entire claim (see claim 14 of the patent 10,728,798 at col.11, line 34 to col.12, line 4).
   Regarding claim 35, see entire claim (see claim 15 of the patent 10,728,798 at col.12, lines 5-10).
   Regarding claim 36, see entire claim (see claim 16 of the patent 10,728,798 at col.12, lines 11-16).
   Regarding claim 37, see entire claim (see claim 17 of the patent 10,728,798 at col.12, lines 17-20). 
  Regarding claim 38, see entire claim (see claim 18 of the patent 10,728,798 at col.12, lines 21-24).
   Regarding claim 39, see entire claim (see claim 19 of the patent 10,728,798 at col.12, lines 25-28).

 Regarding claim 21, Applicant merely broadens the scope of the claim 1 of the U.S. Patent by eliminating the limitation “based on a first beamforming matrix” in col. 9, line 62.
Regarding claims 22-30, these claims have the same limitations as those of claims 2-10, respectively, of the U.S. Patent.
Regarding claim 31, Applicant merely broadens the scope of the claim 11 of the U.S. Patent by eliminating the limitation “based on a first beamforming matrix” in col. 11, lines 2-3.
Regarding claims 32-40, these claims have the same limitations as those of claims 12-20, respectively, of the U.S. Patent. 
 It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.


                                  Allowable subject matter
6.	Claims 21-40 would be allowable if rewritten or amended to overcome the non-statutory DP rejection, set forth in this Office action.
s 22 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (US 2013/0182593); Zheng et al. (US 2011/0305194) are cited, and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465